876 F.2d 1008
278 U.S.App.D.C. 130
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Imari Abubakari OBADELE, President of the ProvisionalGovernment of the Republic of New Afrika, Appellant,v.Richard THORNBURGH, U.S. Attorney General, et al.
No. 88-5212.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1989.

Before SPOTTSWOOD W. ROBINSON, III, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED and ADJUDGED that the Republic of New Afrika's appeal be dismissed for lack of jurisdiction.  Federal Rule of Appellate Procedure 3(c) provides that a notice of appeal must "specify the party or parties taking the appeal."    Appellant's failure to name the Republic of New Afrika as an appellant in the notice of appeal warrants dismissal of the undesignated party.  See Torres v. Oakland Scavenger Co., 108 S.Ct. 405 (1988);  Appeal of District of Columbia Nurses Ass'n, 854 F.2d 1448, 1450 (D.C.Cir.1988).  It is


3
FURTHER ORDERED and ADJUDGED that the district court's Order and Memorandum issued April 26, 1988 be affirmed for the reasons stated therein.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.